UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4225


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM TURNER SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-cr-00011-D-1)


Submitted:   February 18, 2010            Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Robert J. McAfee, MCAFEE LAW, P.A., New Bern, North Carolina,
for Appellant.    Anne Margaret Hayes, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Turner Smith pled guilty to possession with

intent   to       distribute    crack    cocaine      and    was    sentenced      to    336

months in prison.          Smith’s counsel has filed a brief, pursuant

to Anders v. California, 386 U.S. 738 (1967), explaining that he

found no meritorious grounds for appeal, but suggesting that the

district      court     erred    in     calculating      the       drug   quantity       for

sentencing purposes and by denying Smith’s motion for a downward

variance.         Although informed of his right to do so, Smith has

not filed a pro se supplemental brief.                      The Government moves to

dismiss Smith’s appeal of his sentence on the basis of Smith’s

waiver of the right to appeal his sentence contained in his plea

agreement.        We affirm in part and dismiss in part.

              A    defendant    may     waive   the    right       to   appeal    if    that

waiver is knowing and intelligent. United States v. Blick, 408

F.3d 162, 169 (4th Cir. 2005).              Generally, if the district court

fully questions a defendant regarding the waiver of his right to

appeal during the Rule 11 colloquy, the waiver is both valid and

enforceable. See United States v. Johnson, 410 F.3d 137, 151

(4th   Cir.       2005).   The       district    court      informed      Smith    of    the

waiver     at     the   Rule    11    hearing,     and      Smith       stated    that    he

understood.         Moreover, Smith stated that he read and understood

the plea agreement, which contained an explicit waiver of the

right to appeal from his sentence, except in certain limited

                                            2
circumstances         not   relevant      here.          On    appeal,         Smith       does   not

challenge       the    voluntariness       or       the       validity     of     the       waiver.

Therefore, we find that Smith knowingly and intelligently waived

the right to appeal his sentence.                          Accordingly, we grant the

Government’s motion to dismiss Smith’s appeal of his sentence.

            We have carefully reviewed the record in accordance

with Anders and have found no meritorious issues for appeal not

covered     by    the       waiver.        Accordingly,              we        affirm       Smith’s

conviction and dismiss the appeal of his sentence.                                     This court

requires that counsel inform Smith in writing of his right to

petition    the       Supreme     Court   of       the    United     States          for    further

review.     If Smith requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may motion this court for leave to withdraw from representation.

Counsel's motion must state that a copy thereof was served on

Smith.     We dispense with oral argument because the facts and

legal    contentions        are    adequately            presented        in    the     materials

before    the    court      and    argument        would       not   aid       the     decisional

process.

                                                                          AFFIRMED IN PART;
                                                                          DISMISSED IN PART




                                               3